The evidence in this case was in direct conflict, that for the state making a positive case for the state, and that for the defendant denying the statements made by the state's witnesses. The question was one for the jury, and we are not authorized to disturb the verdict.
While the question asked by the solicitor, to which objection was made, was leading, its allowance was in the discretion of the trial judge.
Refused charge 4 is bad, for that it singles out a portion of the evidence, upon which an acquittal is demanded. 1 Mayf. Dig. p. 170, par. 13.
We find no error in the record, and the judgment is affirmed.
Affirmed.